

EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the 20th day
of March, 2008 (the “Effective Date”), by and between Global Clean Energy
Holdings, Inc., a Utah corporation (the “Company”), and Bruce K. Nelson
(hereinafter, “Executive,” and collectively with the Company, the “Parties”).
 
W I T N E S S E T H:
 
WHEREAS, Executive has expertise in the financial management of public
companies.
 
WHEREAS, the Company desires to employ Executive, and Executive desires to
accept such employment with the Company.
 
WHEREAS, the Company and Executive agree to a ninety (90) day initial probation
period.
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:
 
ARTICLE I

 
EMPLOYMENT; TERM; DUTIES
 
1.1  Employment. Pursuant to the terms and conditions hereinafter set forth, the
Company hereby employs Executive, and Executive hereby accepts such employment.
Until March 30, 2008, Executive shall be employed as an employee to provide
accounting and financial planning and analysis services. Effective April 1,
2008, Executive shall be appointed as the Executive Vice President and Chief
Financial Officer (“CFO”) of the Company and shall thereafter provide all
services set forth herein.
 
1.2  Term. Unless otherwise terminated earlier in accordance with the provisions
of this Agreement, Executive’s employment with the Company shall commence on the
Effective Date, and shall continue for a period of two (2) consecutive one-year
terms from the Effective Date (the foregoing two-year period is herein referred
to as the “Initial Employment Term”). Upon expiration of the Initial Employment
Term, the Term shall automatically renew for successive one-year periods every
year thereafter (“Successive Terms”) on the same terms and conditions set forth
herein unless either Party provides the other with written notice of its
intention not to renew the Term at least sixty (60) days prior to the end of the
then-current term. Notwithstanding the foregoing, either Party may terminate
this Agreement for any reason or no reason, without liability to the other,
effective on the first anniversary of this Agreement by giving the other Party
written notice no less than 30 days prior to the first anniversary.
 
1.3  Probation Period. The Company and Executive agree to an initial ninety (90)
day probation period, beginning on the Effective day. At any time during and up
to the end of the ninetieth (90th) day following the Effective Date, either
Executive or the Company may terminate this Agreement without any cause or
reason and the entire Agreement will be null and void. If this Agreement is
terminated by either Party during the initial ninety (90) day probation period,
Executive will have no on-going obligation to the Company and the Company will
have no on-going obligation to Executive, and all Initial and Incentive Stock
Options (as defined below) will be cancelled.
 
1.4  Duties and Responsibilities. Executive, as CFO, shall perform such duties
and functions as are customarily performed by a CFO of a public corporation the
size and nature of the Company, including SEC reporting, financial planning,
budgeting, treasury, accounting and reporting activities, assisting in
acquisition efforts (including involvement in the due diligence process and
negotiations), integration of acquired companies, involvement in strategic
decision making and business plan execution, assisting in the management of
personnel and oversight of certain technology and systems development, and such
other duties and functions from time to time assigned to him by the Company’s
Chief Executive Officer that are consistent with such title and position. In
addition, Executive agrees to serve, if requested by the Company’s Board of
Directors (the “Board”), as an officer of any other direct or indirect
subsidiary of the Company, at no additional compensation. However, Executive
will only be required to serve as an officer of any direct or indirect
subsidiary of the Company if (i) Executive will be indemnified by the Company
and (ii) director’s and officers’ liability insurance, in an amount deemed
adequate by Executive, is available to cover Executive’s services for that
entity.
 
1

--------------------------------------------------------------------------------


 
1.5  Exclusive Employment. Executive agrees to devote the necessary amount of
Executive’s business time, energy and efforts to the business of the Company
(and its subsidiaries if and when directed by the Board), and to use Executive’s
best efforts and abilities faithfully and diligently to promote the business
interests of the Company (and its subsidiaries if and when directed by the
Board).
 
1.6  Other Obligations. The Company and Executive acknowledge that Executive is
currently a Director of several other businesses, including M-Wave, Inc.,
MetroPacific Bank and Newport Bay Hospital (the “Other Positions”). Executive
represents that his obligations to the Other Positions will not impinge on or
conflict with his duties and obligations to Company under this Employment
Agreement.
 
1.7  Indemnification and Insurance. The Company agrees to indemnify the
Executive and maintain directors’ and officers’ liability insurance covering
Executive for services rendered to the Company (and its subsidiaries if and when
directed by the Board) covering the period that Executive is an officer of the
Company. Executive will be indemnified and will be covered by the Company’s
officer and director liability insurance policies to the same extent, and in the
same amounts, as the CEO.
 
1.8  Covenants of Executive
 
1.8.1  Best Efforts. Executive shall report directly to the Chief Executive
Officer and will have a direct reporting responsibility to the Board for certain
functions requested by the Board. Executive shall devote his best efforts to the
business and affairs of the Company (and its subsidiaries if and when directed
by the Board). Executive shall perform his duties, responsibilities and
functions to the Company hereunder to the best of his abilities in a diligent,
trustworthy, professional and efficient manner and shall comply, in all material
respects, with all rules, regulations of the Company (and special instructions
of the Board, if any) and all other rules, regulations, guides, handbooks,
procedures and policies applicable to the Company and its business in connection
with his duties hereunder.
 
1.8.2  Records. Executive shall use his best efforts and skills to truthfully,
accurately, and promptly prepare, maintain, and preserve all records and reports
that the Company may, from time to time, request or require, fully account for
all money, records, equipment, materials, or other property belonging to the
Company of which he may have custody, and promptly pay and deliver the same
whenever he may be directed to do so by the Chief Executive Officer or the
Board.
 
1.8.3  Compliance. Executive shall use his best efforts to maintain the
Company’s compliance with all SEC rules, regulations and reporting requirements
for publicly traded companies, including, without limitation, overseeing, and
preparing and filing with the SEC all periodic reports the Company is required
to file under the Act and the Exchange Act of 1934 (as amended, the “Exchange
Act”). Executive shall at all times comply, and cause the Company to comply,
with the then-current good corporate governance standards and practices as
prescribed by the SEC, any exchange on which the Company’s capital stock or
other securities may be traded and any other applicable governmental entity,
agency or organization.
 
2

--------------------------------------------------------------------------------


 
1.8.4  Code of Conduct. For such period as when Executive is employed hereunder,
Executive shall at all times conduct himself with the highest ethical standards,
and shall at all times adhere to Code of Conduct attached hereto as Exhibit A or
such other code of ethics that the Company may, from time to time, adopt.
 
1.8.5  Opportunities. Executive shall make available to the Company and present
to the Board all business opportunities of which he becomes aware, which are
relevant to the business of the Company (and its subsidiaries), and to no other
person or entity or to himself individually.
 
ARTICLE II
 
COMPENSATION AND OTHER BENEFITS
 
2.1  Base Salary. For the duration of the Term, for all services rendered by
Executive hereunder and all covenants and conditions undertaken by the Parties
pursuant to this Agreement, the Company shall pay, and Executive shall accept,
as compensation, an annual base salary (“Base Salary”) of $175,000. The Base
Salary shall be payable in regular installments in accordance with the normal
payroll practices of the Company, in effect from time to time, but in any event
no less frequently than on a monthly basis. Beginning on the first anniversary
of the commencement of Executive’s employment with the Company, and on each
anniversary thereafter during the Term, the Base Salary shall be increased by
the amount of the Consumer Price Index (“CPI”), for the immediately prior
12-month period, as published in the Wall Street Journal.
 
2.2  Bonus Compensation. For each year during the Term, Executive will be
eligible to earn an annual bonus (the “Bonus”), which Bonus shall be based on
Executive’s achievement of certain performance criteria established by the
Compensation Committee of the Board (“Compensation Committee”) and provided to
Executive as soon as practicable following the commencement of each such year.
The target amount, and maximum amount, of the Bonus for any given employment
year, assuming that all of the target milestones are met, shall be an amount
equal to one hundred percent (100%) of the Base Salary in effect for the
applicable year. In connection with the award of any Bonus pursuant to this
Section 2.2, Executive’s performance will be reviewed by the Compensation
Committee on no less than an annual basis. Notwithstanding anything herein to
the contrary, the Parties hereby acknowledge and agree that the Compensation
Committee shall, in accordance with NASDAQ rules and regulations for publicly
traded companies, comprise independent directors of the Board only. In the event
that the Company has not established a Compensation Committee, the independent
directors of the Board shall establish the annual target amount of any Bonus to
be awarded hereunder and shall determine whether the target milestones have been
satisfied.
 
2.3  Initial Options. Concurrently with the execution of this Agreement, the
Company shall grant Executive an option (the “Initial Option”) to purchase
2,000,000 shares of the Company’s common stock at an exercise price equal to the
fair market price of the Company’s common stock on the Effective Date. The
Initial Option shall vest according to the schedule set forth below, and will
expire ten (10) years after the date of grant. If Executive is still employed by
the Company under this Agreement on the following dates, options for the
purchase of 500,000 shares (25% of the Initial Options, as appropriately
adjusted for stock splits, stock dividends, etc) shall vest and become
exercisable:
 
2.3.1  Upon the expiration of the ninety (90) day initial probation period, and;
 
3

--------------------------------------------------------------------------------


 
2.3.2  Nine (9) months after the Effective Date, and;
 
2.3.3  Fifteen (15) months after the Effective Date, and;
 
2.3.4  At the end of the Initial Employment Term.
 
2.4  Incentive Option. Concurrently with the execution of this Agreement, the
Company shall grant Executive an option (the “Incentive Option”) to purchase
2,500,000 shares of the Company’s common stock at an exercise price equal to the
fair market price of the Company’s common stock on the Effective Date. Executive
must be an Employee of the Company at the time of the Market Capitalization
event which will allow for vesting. The Incentive Option shall vest according to
the schedule set forth below, and will expire five (5) years after the Effective
Date:
 
2.4.1  When the Company’s Market Capitalization reaches $75 million, the
Incentive Option shall vest with respect to 1,250,000 shares (such shares, the
“First Tranche”) of the Company’s common stock subject thereunder; and
 
2.4.2  When the Company’s Market Capitalization reaches or exceeds $120 million,
the Incentive Option shall vest with respect to the remaining 1,250,000 (such
shares, the “Second Tranche”) shares of the Company’s common stock subject
thereunder.
 
For purposes of the Agreement, the term “Market Capitalization” shall mean the
product of the number of shares of common stock issued and outstanding at the
time Market Capitalization is calculated, multiplied by the average closing
price of the common stock for the thirty (30) consecutive trading days prior to
the date of calculation of Market Capitalization as reported on the principal
securities trading system on which the Company’s common stock is then listed for
trading, including the Pink Sheets, the NASDAQ Stock Market, the OTC Bulletin
Board, or any other applicable stock exchange.
 
2.5  Business Expenses. During the Initial Term and all Successive Terms
thereafter, the Company shall reimburse Executive for all reasonable,
out-of-pocket business expenses incurred in the performance of his duties
hereunder consistent with the Company’s policies and procedures, in effect from
time to time, with respect to travel, entertainment and other business expenses
customarily reimbursed to senior executives of the Company in connection with
the performance of their duties on behalf of the Company. Such reimbursement
shall be made by Company to Executive no later than fifteen (15) days after
submission of written expense reports by Executive to Company.
 
2.6  Other Benefits. During the term of Executive’s employment with the Company,
Executive shall be entitled to the following benefits:
 
2.6.1  Executive shall be entitled to participate in the Company’s employee
stock option plan, life, health, accident, disability insurance plans, pension
plans and retirement plans, in effect from time to time, to the extent and on
such terms and conditions as the Company customarily makes such plans available
to its senior executives; and
 
2.6.2  Executive shall be entitled to receive coverage for services rendered to
the Company (and its subsidiaries if and when directed by the Board) while
Executive is a director or officer of the Company under any director and officer
liability insurance policy(s) maintained by the Company from time to time; and
 
4

--------------------------------------------------------------------------------


 
2.6.3  Company shall pay on behalf of Executive the full cost of Executive’s and
Executive’s family health insurance plan. Until a Company plan is established,
or a replacement plan is put in place, the Company shall pay towards Executive’s
policy premium up to $1,000.00 per month.
 
2.7  Vacation. Executive shall be entitled to two weeks vacation time with full
pay in his first year of employment and four (4) weeks vacation time for every
calendar year thereafter, with full pay.
 
2.8  Withholding. The Company may deduct from any compensation payable to
Executive (including payments made pursuant to this Article II or in connection
with the termination of employment pursuant to Article III of this Agreement)
amounts sufficient to cover Executive’s share of applicable federal, state
and/or local income tax withholding, social security payments, state disability
and other insurance premiums and payments.
 
ARTICLE III

 
TERMINATION OF EMPLOYMENT
 
3.1  Termination of Employment
 
Executive’s employment pursuant to this Agreement shall terminate on the
earliest to occur of the following:
 
3.1.1  upon the death of Executive;
 
3.1.2  upon the delivery to Executive of written notice of termination by the
Company if Executive shall suffer a physical or mental disability which renders
Executive, in the reasonable judgment of the Board, unable to perform his duties
and obligations under this Agreement for either 90 consecutive days or 180 days
in any 12-month period; or
 
3.1.3  upon the expiration of the Initial Term (or, if the Initial Term has been
extended, upon the expiration of the then-current Successive Term); or
 
3.1.4  upon delivery to Executive of written notice of termination by the
Company for Cause; or
 
3.1.5  upon delivery of written notice from Executive to the Company for Good
Reason.
 
3.2  Certain Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:
 
3.2.1  In connection with Paragraph 3.1 herein, “Cause” shall mean any of the
following:
 
(a)  Executive materially breaches any obligation, duty, or covenant under this
Agreement, which breach is not cured or corrected within thirty (30) days of
receipt by Executive of written notice thereof from the Company (except for
breaches of Article IV of this Agreement, which cannot be cured and for which
the Company need not give any opportunity to cure); or
 
5

--------------------------------------------------------------------------------


 
(b)  Executive commits any act of misappropriation of funds or embezzlement; or
 
(c)  Executive commits any act of fraud; or
 
(d)  Executive is convicted of, or pleads guilty or nolo contendere to any
charge of theft, fraud, a crime involving moral turpitude, or a felony under
federal or state law; or
 
(e)  Executive breaches the Company’s Code of Conduct attached hereto as Exhibit
A or code of ethics as in effect from time to time.
 
3.2.2  In connection with Paragraph 3.1 herein, “Good Reason” shall mean: (a)
without Executive’s consent, the Company changes Executive’s position or duties
to such an extent that his duties are no longer consistent with the positions of
CFO of the Company, or (b) Company materially breaches any term of this
Agreement which breach continues uncured following thirty (30) days written
notice by Executive to the Company of such breach.
 
3.2.3  “Termination Date” shall mean the date on which Executive’s employment
with the Company hereunder is terminated.
 
3.3  Effect of Termination
 
3.3.1  If Executive’s employment is terminated by Executive for Good Reason or
by Company other than for Cause, Executive shall be entitled to the following
(the “Severance Payments”):
 
(a)  If the Company terminates the Employment of Executive pursuant to Section
1.2 effective on the first anniversary of this Agreement, the Employee will
receive three (3) additional months salary following the date of his
termination; or
 
(b)  If the Company terminates Executive before the first anniversary date of
this Agreement (other than pursuant to Section 1.2 on the first anniversary of
this Agreement), (i) the Company shall, on date of termination, pay Executive an
amount equal to his unpaid salary through the first anniversary of this
Agreement, plus fifty percent (50%) of the target Bonus in effect on the
Termination Date, and (ii) fifty percent (50%) of the Incentive Options granted
to Executive pursuant to Section 2.3 shall vest; or
 
(c)  If employment is terminated after the first anniversary, then Executive
shall be paid an amount equal to the salary he would have received through the
end of the Term, and all Initial Options granted under Section 2.3 shall fully
vest, to the extent not already vested.
 
At such time when Executive’s employment with the Company is terminated, and as
a condition to Executive’s right to receive any benefits pursuant to this
Section 3.3.1, Executive shall execute and deliver to the Company a written
release in a form mutually acceptable to the Company and Executive.
 
3.3.2  Notwithstanding the reason for termination of Executive’s employment,
Executive shall be entitled to:
 
(a)  all benefits payable under applicable benefit plans in which Executive is
entitled to participate pursuant to Section 2.5 hereof through the Termination
Date, subject to and in accordance with the terms of such plans; and
 
6

--------------------------------------------------------------------------------


 
(b)  any accrued but unused vacation earned by Executive through the Termination
Date pursuant to Section 2.6 hereof, paid out in accordance with legal
requirements; and
 
(c)  reimbursement for any business expenses incurred by Executive prior to
Termination Date in accordance with Section 2.4 of this Agreement.
 
If Executive’s employment is terminated for death, disability, by Executive
other than for Good Reason or by the Company for Cause, Executive shall be
entitled to no severance or other post-employment benefits (including, without
limitation, the Severance Payments) except as provided in Section 3.3.2 of this
Agreement.
 
3.3.3  Executive hereby acknowledges that in the event of termination of his
employment for any reason, Executive shall not be entitled to any severance,
payment or other compensation from the Company except as specifically provided
in this Section 3.3.
 


ARTICLE IV

 
INVENTIONS; CONFIDENTIAL/TRADE SECRET INFORMATION AND RESTRICTIVE COVENANTS
 
4.1  Inventions. All processes, technologies and inventions relating to the
business of the Company (and its subsidiaries) (collectively, “Inventions”),
including new contributions, improvements, ideas, discoveries, trademarks and
trade names, conceived, developed, invented, made or found by Executive, alone
or with others, during his employment by the Company, whether or not patentable
and whether or not conceived, developed, invented, made or found on the
Company’s time or with the use of the Company’s facilities or materials, shall
be the property of the Company and shall be promptly and fully disclosed by
Executive to the Company. Executive shall perform all necessary acts (including,
without limitation, executing and delivering any confirmatory assignments,
documents or instruments requested by the Company) to assign or otherwise to
vest title to any such Inventions in the Company and to enable the Company, at
its sole expense, to secure and maintain domestic and/or foreign patents or any
other rights for such Inventions.
 
4.2  Confidential/Trade Secret Information/Non-Disclosure.
 
4.2.1  Confidential/Trade Secret Information Defined. During the course of
Executive’s employment, Executive will have access to various Confidential/Trade
Secret Information of the Company and information developed for the Company
(including information developed by Mobius in its capacity as a consultant to
the Company). For purposes of this Agreement, the term “Confidential/Trade
Secret Information” is information that is not generally known to the public
and, as a result, is of economic benefit to the Company in the conduct of its
business, and the business of the Company’s subsidiaries. Executive and the
Company agree that the term “Confidential/Trade Secret Information” includes but
is not limited to all information developed or obtained by the Company,
including its affiliates, and predecessors, and comprising the following items,
whether or not such items have been reduced to tangible form (e.g., physical
writing, computer hard drive, disk, tape, etc.): all methods, techniques,
processes, ideas, research and development, product designs, engineering
designs, plans, models, production plans, business plans, add-on features, trade
names, service marks, slogans, forms, pricing structures, menus, business forms,
marketing programs and plans, layouts and designs, financial structures,
operational methods and tactics, cost information, the identity of and/or
contractual arrangements with suppliers and/or vendors, accounting procedures,
and any document, record or other information of the Company relating to the
above. Confidential/Trade Secret Information includes not only information
directly belonging to the Company which existed before the date of this
Agreement, but also information developed by Executive for the Company,
including its subsidiaries, affiliates and predecessors, during the term of
Executive’s employment with the Company. Confidential/Trade Secret Information
does not include any information which (a) was in the lawful and unrestricted
possession of Executive prior to its disclosure to Executive by the Company, its
subsidiaries, affiliates or predecessors, (b) is or becomes generally available
to the public by lawful acts other than those of Executive after receiving it,
or (c) has been received lawfully and in good faith by Executive from a third
party who is not and has never been an executive of the Company, its
subsidiaries, affiliates or predecessors, and who did not derive it from the
Company, its subsidiaries, affiliates or predecessors.
 
7

--------------------------------------------------------------------------------


 
4.2.2  Restriction on Use of Confidential/Trade Secret Information. Executive
agrees that his use of Confidential/Trade Secret Information is subject to the
following restrictions for an indefinite period of time so long as the
Confidential/Trade Secret Information has not become generally known to the
public:
 
(a)  Non-Disclosure. Executive agrees that he will not publish or disclose, or
allow to be published or disclosed, Confidential/Trade Secret Information to any
person without the prior written authorization of the Company unless pursuant to
or in connection with Executive’s job duties to the Company under this
Agreement.
 
(b)  Non-Removal/Surrender. Executive agrees that he will not remove any
Confidential/Trade Secret Information from the offices of the Company or the
premises of any facility in which the Company is performing services, except
pursuant to his duties under this Agreement. Executive further agrees that he
shall surrender to the Company all documents and materials in his possession or
control which contain Confidential/Trade Secret Information and which are the
property of the Company upon the termination of this Agreement, and that he
shall not thereafter retain any copies of any such materials.
 
4.2.3  Prohibition Against Unfair Competition/ Non-Solicitation of Customers.
Executive agrees that at no time after his employment with the Company will he
engage in competition with the Company while making any use of the
Confidential/Trade Secret Information, or otherwise exploit or make use of the
Confidential/Trade Secret Information. Executive agrees that during the twelve
month period following the Termination Date, he will not directly or indirectly
accept or solicit, in any capacity, the business of any customer of the Company
with whom Executive worked or otherwise had access to the Confidential/Trade
Secret Information pertaining to the Company’s business with such customer
during the last year of Executive’s employment with the Company, or solicit,
directly or indirectly, or encourage any of the Company’s customers or suppliers
to terminate their business relationship with the Company, or otherwise
interfere with such business relationships.
 
4.3  Non-Solicitation of Employees. Employee agrees that during the twelve month
period following the Termination Date, he shall not, directly or indirectly,
solicit, directly or indirectly, or otherwise encourage any employees of the
Company to leave the employ of the Company, or solicit, directly or indirectly,
any of the Company’s employees for employment.
 
4.4  Non-Solicitation During Employment. During his employment with the Company,
Executive shall not: (a) interfere with the Company’s business relationship with
its customers or suppliers, (b) solicit, directly or indirectly, or otherwise
encourage any of the Company’s customers or suppliers to terminate their
business relationship with the Company, or (c) solicit, directly or indirectly,
or otherwise encourage any employees of the Company to leave the employ of the
Company, or solicit any of the Company’s employees for employment.
 
8

--------------------------------------------------------------------------------


 
4.5  Conflict of Interest. During Executive’s employment with the Company,
Executive must not engage in any work, paid or unpaid, that creates an actual
conflict of interest with the Company.
 
4.6  Breach of Provisions. If Executive breaches any of the provisions of this
Article IV, or in the event that any such breach is threatened by Executive, in
addition to and without limiting or waiving any other remedies available to the
Company at law or in equity, the Company shall be entitled to immediate
injunctive relief in any court, domestic or foreign, having the capacity to
grant such relief, to restrain any such breach or threatened breach and to
enforce the provisions of this Article IV.
 
4.7  Reasonable Restrictions. The Parties acknowledge that the foregoing
restrictions, as well as the duration and the territorial scope thereof as set
forth in this Article IV, are under all of the circumstances reasonable and
necessary for the protection of the Company and its business.
 
4.8  Special Definition. For purposes of this Article IV, the term “Company”
shall be deemed to include any subsidiary of the Company.
 
ARTICLE V

 
MISCELLANEOUS
 
5.1  Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective legal representatives, heirs,
distributees, successors and assigns. Executive may not assign any of his rights
and obligations under this Agreement. The Company may assign its rights and
obligations under this Agreement to any successor entity.
 
5.2  Notices. Any notice provided for herein shall be in writing and shall be
deemed to have been given or made (a) when personally delivered or (b) when sent
by telecopier and confirmed within 48 hours by letter mailed or delivered to the
party to be notified at its or his/hers address set forth herein; or three (3)
days after being sent by registered or certified mail, return receipt requested,
(or by equivalent currier with delivery documentation such as FEDEX or UPS) to
the address of the other party set forth or to such other address as may be
specified by notice given in accordance with this section 5.2:
 
 
If to the Company:
Global Clean Energy Holdings, Inc.
6033 W. Century Blvd, Suite 1090
Los Angeles, CA 90045
Phone: 310-378-8529
Fax: 310-378-7620
   
With a copy (which shall not constitute notice) to:
Troy & Gould
1801 Century Park East, 26th Floor
Los Angeles, CA 90067
Attention: Istvan Benko, Esq.
Telecopy No.: (310) 789-1490
   
 
If to Executive:
 
Bruce K. Nelson
10 Foxglen
Irvine, CA 92614
Phone: 949-786-6940
 

 
9

--------------------------------------------------------------------------------


 
5.3  Severability. If any provision of this Agreement, or portion thereof, shall
be held invalid or unenforceable by a court of competent jurisdiction, such
invalidity or unenforceability shall attach only to such provision or portion
thereof, and shall not in any manner affect or render invalid or unenforceable
any other provision of this Agreement or portion thereof, and this Agreement
shall be carried out as if any such invalid or unenforceable provision or
portion thereof were not contained herein. In addition, any such invalid or
unenforceable provision or portion thereof shall be deemed, without further
action on the part of the parties hereto, modified, amended or limited to the
extent necessary to render the same valid and enforceable.
 
5.4  Waiver. No waiver by a party hereto of a breach or default hereunder by the
other party shall be considered valid, unless expressed in a writing signed by
such first party, and no such waiver shall be deemed a waiver of any subsequent
breach or default of the same or any other nature.
 
5.5  Entire Agreement. This Agreement sets forth the entire agreement between
the Parties with respect to the subject matter hereof, and supersedes any and
all prior agreements between the Company and Executive, whether written or oral,
relating to any or all matters covered by and contained or otherwise dealt with
in this Agreement. This Agreement does not constitute a commitment of the
Company with regard to Executive’s employment, express or implied, other than to
the extent expressly provided for herein.
 
5.6  Amendment. No modification, change or amendment of this Agreement or any of
its provisions shall be valid, unless in writing and signed by the Parties.
 
5.7  Authority. The Parties each represent and warrant that it/he has the power,
authority and right to enter into this Agreement and to carry out and perform
the terms, covenants and conditions hereof.
 
5.8  Attorneys’ Fees. If either party hereto commences an arbitration or other
action against the other party to enforce any of the terms hereof or because of
the breach by such other party of any of the terms hereof, the prevailing party
shall be entitled, in addition to any other relief granted, to all actual
out-of-pocket costs and expenses incurred by such prevailing party in connection
with such action, including, without limitation, all reasonable attorneys’ fees,
and a right to such costs and expenses shall be deemed to have accrued upon the
commencement of such action and shall be enforceable whether or not such action
is prosecuted to judgment.
 
5.9  Captions. The captions, headings and titles of the sections of this
Agreement are inserted merely for convenience and ease of reference and shall
not affect or modify the meaning of any of the terms, covenants or conditions of
this Agreement.
 
5.10  Governing Law. This Agreement, and all of the rights and obligations of
the Parties in connection with the employment relationship established hereby,
shall be governed by and construed in accordance with the substantive laws of
the State of California without giving effect to principles relating to
conflicts of law.
 
5.11  Arbitration.
 
5.11.1  Scope. To the fullest extent permitted by law, Executive and the Company
agree to the binding arbitration of any and all controversies, claims or
disputes between them arising out of or in any way related to this Agreement,
the employment relationship between the Company and Executive and any disputes
upon termination of employment, including but not limited to breach of contract,
tort, , constitutional claims; and any claims for violation of any local, state
or federal law, statute, regulation or ordinance or common law, excluding any
claim for wages under the California Labor Code ,or any claim relating to the
Company’s failure to pay wages. For the purpose of this agreement to arbitrate,
references to “Company” include all subsidiaries or related entities and their
respective executives, supervisors, officers, directors, agents, pension or
benefit plans, pension or benefit plan sponsors, fiduciaries, administrators,
affiliates and all successors and assigns of any of them, and this agreement to
arbitrate shall only apply to them to the extent Executive’s claims arise out of
or relate to their actions on behalf of the Company.
 
10

--------------------------------------------------------------------------------


 
5.11.2  Arbitration Procedure. To commence any such arbitration proceeding, the
party commencing the arbitration must provide the other party with written
notice of any and all claims forming the basis of such right in sufficient
detail to inform the other party of the substance of such claims. In no event
shall this notice for arbitration be made after the date when institution of
legal or equitable proceedings based on such claims would be barred by the
applicable statute of limitations. The arbitration will be conducted in Los
Angeles, California, by a single neutral arbitrator and in accordance with the
then-current rules for resolution of employment disputes for Judicial
Arbitration and Mediation Services (“JAMS”). The Arbitrator is to be selected by
the mutual agreement of the Parties. If the Parties cannot agree, the Superior
Court will select the arbitrator. The parties are entitled to representation by
an attorney or other representative of their choosing. The arbitrator shall have
the power to enter any award that could be entered by a judge of the trial court
of the State of California, and only such power, and shall follow the law. The
award shall be binding, and the Parties agree to abide by and perform any award
rendered by the arbitrator. The arbitrator shall issue the award in writing, and
therein state the essential findings and conclusions on which the award is
based. Judgment on the award may be entered in any court having jurisdiction
thereof. In the event Company initiates the arbitration proceeding, Company
shall bear the total cost of the arbitration filing, hearing fees, and the cost
of the arbitrator. In the event Executive initiates the arbitration proceeding,
Executive shall bear the total cost of the arbitration filing, hearing fees, and
the cost of the arbitrator.
 
5.12  Survival. The termination of Executive’s employment with the Company
pursuant to the provisions of this Agreement shall not affect Executive’s
obligations to the Company hereunder which by the nature thereof are intended to
survive any such termination, including, without limitation, Executive’s
obligations under Article IV of this Agreement.




 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

       
Global Clean Energy Holdings, Inc.
a Utah corporation
 
   
   
    By:      

--------------------------------------------------------------------------------

Name: Richard Palmer   Title: President & Chief Executive Officer



11

--------------------------------------------------------------------------------


 

 
 
 
 

--------------------------------------------------------------------------------

Bruce K. Nelson

 
12

--------------------------------------------------------------------------------


 
EXHIBIT A


CODE OF CONDUCT


Honesty and Integrity
Our business is based on mutual trust, honesty and integrity in all of our
affairs, both internally and externally. This philosophy must be respected at
all times. Each of us must be truthful in our business dealings with each other,
and with our auditors, legal counsel, regulators and loan review and compliance
staffs. Illegal, dishonest and fraudulent acts are grounds for termination.
Making false statements or otherwise misleading internal or external auditors,
attorneys, regulators or loan review and compliance personnel is prohibited. You
must never withhold or fail to communicate fully information that is requested
in connection with an appropriately authorized investigation or review. Any
concealment of information is a violation of your employment agreement, which
may result in termination of your employment with the Company and could
constitute a criminal act.


Protecting Corporate Assets
You are responsible for safeguarding the assets of the Company. Company assets
must not be used for personal benefit. The Company’s assets include, but is not
limited to, all of its properties, including intellectual properties, business
information, cash, and securities. Misappropriation of Company assets is a
violation of your employment agreement, which may result in termination of your
employment with the Company and could constitute a criminal act.


Accuracy of Company Records and Reports
The Company is committed to maintaining records, data and information that are
accurate and complete so as to permit the Company to make timely and accurate
disclosures to its regulators and to its shareholders. You are personally
responsible for the integrity of the information, reports and records under your
control. Records must be maintained in sufficient detail so as to reflect
accurately the Company’s transactions and activities. Our financial statements
must be prepared in accordance with generally accepted accounting principles
(“GAAP”) and fairly present, in all material respects, the financial condition
and results of the Company. To accomplish full, fair, and accurate reporting,
you must ensure that financial reports issued by the Company are timely,
accurate, understandable, and complete.


Compliance With Laws
The Company’s activities shall always be in full compliance with all applicable
laws and regulations. When such laws or regulations are ambiguous or difficult
to interpret, you should seek advice from the Company’s outside legal counsel.


Conflicts Of Interest
You must conduct your private, business, and personal activities in a manner
that avoids conflict with, or even the appearance of conflict with, your ability
to act solely in the interests of the Company. A conflict of interest arises if
you have interests of any nature that compromise your ability to act objectively
and in the best interests of the Company. Conflicts can arise directly or
through your family members or through business or other entities in which you
or your family members have an interest. At no time may you, on behalf of the
Company, transact personal business, the business of an immediate family member,
or the business of a for profit entity in which you or a member of your
immediate family has an interest (other than an interest not exceeding 1% in a
publicly traded company (a “Permitted Public Company Interest”)), with the
Company. In all such situations, you must disqualify yourself from involvement
with any transaction or relationship between that person and the Company except
as set forth in Section 1.6 herein.


13

--------------------------------------------------------------------------------


 
Business Ventures with Customers
You may not enter into or participate with the Company’s customers in business
ventures without the approval of a majority of the Governance & Compliance
Committee of the Board.


Acting as a Fiduciary
Officers may not assume the responsibility of executor, administrator, trustee,
guardian, custodian, attorney-in-fact under a power of attorney, or any other
fiduciary capacity (except with respect to matters involving direct family
relationships) without the approval of a majority of the Governance & Compliance
Committee of the Board.


Company Opportunities
You must not take for yourself any opportunity that belongs to the Company.
Whenever the Company has been seeking a particular business opportunity, or the
opportunity has been offered to the Company, or the Company’s funds, facilities
or personnel have been used in developing the opportunity, that opportunity
rightfully belongs to the Company and not to its employees.


Investments in Customers or Suppliers
Because investments are an area in which conflicts of interest can very easily
develop, you should obtain prior approval from a majority of the Governance &
Compliance Committee of the Board before investing directly or indirectly in the
business of a customer or supplier of the Company, other than a Permitted Public
Company Interest, as defined above. Under no circumstances should you acquire an
equity interest in a company that is a customer or supplier at a price which is
more favorable than the price offered to the general public. If you own a direct
or indirect interest in a business or other entity that becomes a customer or
supplier, you should notify a majority of the Governance & Compliance Committee
of the Board of the Board as soon as the underlying facts are known to you.


Business Expenses
You must have all business-related expenses approved by the Chairman of the
Board of Directors or the Chief Executive Officer of the Company. You must
carefully observe expense account regulations and guidelines. Falsification of
an expense account is considered to be a misappropriation of corporate funds and
constitutes grounds for dismissal.


Bequests from Customers
You may not accept a bequest or legacy from a customer, unless the customer is
your immediate family member. However, there may be an occasional instance when
a bequest from a non-relative customer is based upon a relationship other than
the normal business relationship, which arises between you and a customer. In
such a situation, full consideration by a majority of disinterested members of
the Governance & Compliance Committee of the Board, will be given to approving
receipt of the bequest.


Gifts from Customers
You shall not solicit or accept for yourself, or for a third party, anything of
value in return for, or in connection with, any business, service, or activity
of the Company. You shall not accept a gift in circumstances in which it could
appear that his or her business judgment was influenced by such gift. You shall
not allow an immediate family member or business associate to accept a gift,
services, loans or preferential treatment in exchange for a past, current, or
future business relationship with the Company.


14

--------------------------------------------------------------------------------


 
Disclosure of Potential Conflicts of Interest
You shall immediately disclose to a majority of disinterested members of the
Governance & Compliance Committee of the Board all situations that possess a
potential for conflict of interest.


Political Donations
You are prohibited from making any contribution to political candidates on
behalf of the Company. You also may not make any contributions of anything of
value in connection with any federal, state or local candidate’s election. The
Company makes, and discloses fully, contributions in state and local elections
for the purpose of supporting ballot propositions that are in the interests of
the Company and its several constituencies. Any proposal for political
contributions on behalf of the Company or a group of Company employees should be
referred for approval to a majority of disinterested members of the Governance &
Compliance Committee of the Board.


Confidential Information
You shall not use confidential and nonpublic information in any manner for
personal advantage or to provide advantage to others.


Insider Trading
You must at all times comply with all laws and regulations concerning insider
trading. In general, you are prohibited by applicable law from trading in the
securities of any company while in possession of material, nonpublic information
(also known as “inside information”) regarding that company. This prohibition
applies to the Company’s securities as well as to the securities of other
companies, including the Company’s customers and suppliers, and to transactions
for any account of the Company, client account or personal account. It is also
illegal to “tip” or pass on inside information to any other person if you know
or reasonably suspect that the person receiving such information from you will
misuse such information by trading in securities or passing such information on
further, even if you do not receive any monetary benefit.


Investment Prudence
You must not use your position at the Company to obtain leverage with respect to
any investment, including investments in publicly traded securities, and should
not accept preferential treatment of any kind based on your position with the
Company in connection with your investments.


Cross - Selling Services/Tying Restrictions.
“Tying” arrangements, whereby customers are required to purchase or provide one
product or service as a condition for another being made available, are unlawful
in certain instances. You should consult the Company’s outside legal counsel for
advice on tying restrictions. The Company prohibits any such unlawful
requirements.
 
Anti - Competitive Practices.
The Company is subject to complex laws (known as “antitrust laws”) designed to
preserve competition among enterprises and to protect consumers from unfair
business arrangements and practices. You should avoid discussion of
competitively sensitive topics, such as prices, pricing policies, costs and
marketing strategies (except as reasonably required by your job duties).
 
Anti - Money Laundering Compliance.
Money laundering is the process of converting illegal proceeds so that funds are
made to appear legitimate, and it is not limited to cash transactions. The
Company is obligated by law to join with governments, international
organizations and members of the financial services industry to help prevent
money laundering. You must follow all of anti-money laundering policies and
procedures.
 
15

--------------------------------------------------------------------------------


 
Nondiscrimination.
The Company endeavors to make all decisions responsibly, constructively and
equitably without bias as to race, color, creed, religion, national origin, sex,
marital status, age, veteran’s status or membership in any other protected class
or receipt of public assistance. Failure to do so is against Company policy.
 
Misleading Statements.
You shall not make false or misleading remarks about suppliers, customers, or
competitors, or their products and services.
 
Corporate Gifts to Others.
You must use care in connection with gifts to others. If a gift could be viewed
as consideration for business, you should not make the gift.
 
Entertainment.
Legitimate entertainment of reasonable value is an accepted practice to the
extent that it meets all standards of ethical business conduct and involves no
element of concealment.
 
Other Remuneration.
In the conduct of the Company’s business, no bribes, kickbacks or similar
remuneration or consideration of any kind are to be given or offered to any
individual or organization for any reason whatsoever.
 
Equal Employment Opportunity.
The Company is an equal opportunity employer and you are expected to comply with
all laws concerning discriminatory employment practices. Advancement at the
Company is based on talent and performance. In addition, retaliation against
individuals for raising claims of discrimination is prohibited.
 
Harassment and Intimidation.
The Company prohibits sexual or any other kind of harassment or intimidation by
any Employee, Officer, or Director of the Company. Harassment, whether based on
a person’s race, gender, religion, national origin, disability, sexual
orientation, or socioeconomic status, is completely inconsistent with our
tradition of providing a respectful, professional workplace. You must never use
company systems to transmit or receive electronic images or text of a sexual
nature or containing ethnic slurs, racial epithets or any other material of a
harassing, offensive or lewd nature.
 
16

--------------------------------------------------------------------------------

